DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 12-36 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Patil et al. (US 20180374209).
Regarding claim 1, Patil teaches a computer-implemented method for providing a difference image data record of an examination volume, comprising: 
determining a first real image data record (the CT reconstruction, para 38) of the examination volume in respect of a first X-ray energy (two or more channel, two or more spectra, para 25 31); 
determining a multi-energetic real image data record (the CT reconstruction, para 38) of the examination volume in respect of the first X-ray energy and a second X-ray energy, the second X-ray energy differing from the first X-ray energy (two or more channel, two or more spectra, para 25 31); and 
determining the difference image data record of the examination volume by application of a trained function to input data 52, the input data being based upon the first real image data record determined and the multi-energetic real image data record determined; and providing the difference image data record (para 25 and 48-49). 

Regarding claim 3, Patil teaches receiving first X-ray projections of the examination volume in respect of the first X-ray energy; and receiving second X-ray projections of the examination volume in respect of the second X-ray energy, wherein the first real image data record is at least one of based upon the first X-ray projections and includes the first X-ray projections (high and low energy spectrum, para 31).
Regarding claim 4, Patil teaches the first real image data record is based upon an at least three-dimensional reconstruction of the first X-ray projections (para 45).
Regarding claim 5, Patil teaches at least one of during recording of the first X-ray projections, the examination volume includes contrast medium, and during recording of the second X-ray projections, the examination volume includes contrast medium (contrast enhanced CT images, para 19).
Regarding claim 6, Patil teaches the first X-ray projections and the second X-ray projections have been recorded simultaneously (claim 3).
Regarding claim 12, Patil teaches output data of the trained function includes a probability data record, wherein the difference image data record is based upon the probability data record (para 46-48).
Regarding claim 13, Patil teaches receiving another transfer function, modifying an at least three-dimensional probability data record based upon the another transfer function received (para 46-48).
Regarding claim 14, Patil teaches the difference image data record is based upon a multiplication of the probability data record by the first real image data record (para 46-48).
Regarding claim 15, Patil teaches a computer-implemented method for providing a trained function, comprising: determining a first training real image data record of a training examination volume in respect of a first training X-ray energy; determining a multi-energetic training real image data record of the training examination volume in respect of the first training X-ray energy and a second training X-ray energy, the second training X-ray energy differing from the first training X-ray energy (two or more 
Regarding claim 16, Patil teaches determining a mask image data record of the training examination volume, wherein the comparison difference image data record is determined by way of a digital subtraction angiography (para 21) based upon the mask image data record and the first training real image data record or the comparison difference image data record is determined by way of a digital subtraction angiography based upon the mask image data record and the multi-energetic training real image data record (bone or tissue mask, para 7-8).
Regarding claim 17, Patil teaches receiving a first three-dimensional material model of the training examination volume, wherein at least one of the first training real image data record and the multi-energetic training real image data record is based upon a simulation of an interaction between X-ray radiation and the first three-dimensional material model (two ore more dimensional, para 8). 
Regarding claim 18, Patil teaches receiving a second three-dimensional material model of the training examination volume, wherein the first three-dimensional material model is a material model of the training examination volume including contrast medium, wherein the second three-dimensional material model is a material model of the training examination volume without contrast medium, wherein the mask image data record is based upon a simulation of an interaction between X-ray radiation and the second three-dimensional material model (see above).
Regarding claim 19, Patil teaches a provision system for providing a difference image data record of an examination volume, comprising: an interface 140 ; and a computer unit, at least one of the interface and the computer unit being configured to determine a first real image data record of the examination 
Regarding claim 20, Patil teaches an X-ray device, comprising the provision system of claim 19 (figure 2). 
Regarding claim 21, Patil teaches a training system for providing a trained function, comprising: a training interface; and a training computer unit, at least one of the training interface and the training computer unit being configured to determine a first training real image data record of a training examination volume in respect of a first training X-ray energy, determine a multi-energetic training real image data record of the training examination volume in respect of the first training X-ray energy and a second training X-ray energy, the second training X-ray energy differing from the first training X-ray energy, determine a comparison difference image data record of the training examination volume, and determine a training difference image data record of the training examination volume by application of the trained function to input data, the input data being based upon the first training real image data record and upon the multi-energetic training real image data record, wherein the training computer unit is further configured to adapt the trained function based upon a comparison of the training difference image data record and the comparison difference image data record, and wherein the training interface is further configured to provide the trained function (see above).
Regarding claim 22, Patil teaches the program portions are executed by the provision system (see above).
Regarding claim 23, Patil teaches when the program portions are executed by the provision system (see above).

Regarding claim 25, Patil teaches receiving first X-ray projections of the examination volume in respect of the first X-ray energy; receiving second X-ray projections of the examination volume in respect of the second X-ray energy, wherein at least one of the first real image data record is at least one of based upon the first X-ray projections and includes the first X-ray projections, the second real image data record is at least one of based upon the second X-ray projections and includes the second X-ray projections, and the multi-energetic real image data record is at least one of based upon the first X-ray projections and the second X-ray projections and includes the first X-ray projections and the second X-ray projections (see above).
Regarding claim 26, Patil teaches at least one of the first real image data record is based upon an at least three-dimensional reconstruction of the first X-ray projections; the second real image data record is an at least three-dimensional reconstruction of the second X-ray projections; and the multi-energetic real image data record is an at least three-dimensional reconstruction of the first X-ray projections and the second X-ray projections (see above).
Regarding claim 27, Patil teaches at least one of during recording of the first X-ray projections, the examination volume includes contrast medium, and during recording of the second X-ray projections, the examination volume includes contrast medium (see above).
Regarding claim 28, Patil teaches the first X-ray projections and the second X-ray projections have been recorded simultaneously (see above).
Regarding claim 29, Patil teaches at least one of an overlap of the first projection angle region and the second projection angle region comprises at least 75% of at least one of the first projection angle region and of the second projection angle region (same region, see above).
Regarding claim 30, Patil teaches at least one of an overlap of the first projection angle region and the second projection angle region comprises at least 90% of at least one of the first projection angle region and of the second projection angle region (same region, see above).

Regarding claim 32, Patil teaches the difference image data record is based upon a multiplication of the probability data record by the first real image data record (see above).
Regarding claim 33, Patil teaches receiving a first three-dimensional material model of the training examination volume, wherein at least one of the first training real image data record and the multi-energetic training real image data record is based upon a simulation of an interaction between X-ray radiation and the first three-dimensional material model (see above).
Regarding claim 34, Patil teaches receiving a second three-dimensional material model of the training examination volume, wherein the first three-dimensional material model is a material model of the training examination volume including contrast medium, wherein the second three-dimensional material model is a material model of the training examination volume without contrast medium, wherein the mask image data record is based upon a simulation of an interaction between X-ray radiation and the second three-dimensional material model (see above).
Regarding claim 35, Patil teaches a non-transitory computer program product storing a computer program, directly loadable into a training memory store of a training system, including program portions to carry out the method of claim 15 when the program portions are executed by the training system (see above).
Regarding claim 36, Patil teaches computer program or computer-readable storage medium comprising a trained function provided by the method of claim 15 (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Divoky (US 20170123083).
Regarding claim 7, Patil fails to teach the first X-ray projections are recordings of a first X-ray source and of a first X-ray detector, and wherein the second X-ray projections are recordings of a second X-ray source and of a second X-ray detector. 
Divoky teaches a first X-ray projections are recordings of a first X-ray source and of a first X-ray detector, and wherein a second X-ray projections are recordings of a second X-ray source and of a second X-ray detector (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the dual energy of Patil with the two separate sources and detector as taught by Divoky, since it would reduce any interference of detected signals.
Regarding claim 8, Patil fails to teach a biplanar X-ray device includes the first X-ray source, the second X-ray source, the first X-ray detector and the second X-ray detector. 
Divoky teaches a biplanar X-ray device includes the first X-ray source, the second X-ray source, the first X-ray detector and the second X-ray detector (figure 1, abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the dual energy of Patil with the biplanar x-ray device as taught by Divoky, since it would reduce any interference of detected signals.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Taguchi (US 20060198491).
Regarding claim 9, Patil teaches each of the first X-ray projections is an X-ray projection of the examination volume in respect of a projection direction from a first projection angle region, wherein each of the second X-ray projections is an X-ray projection of the examination volume in respect of a projection direction from a second projection angle region.

Taguchi teaches the first projection angle region and the second projection angle region differ (para 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the projections of Patil with the different angle as taught by Taguchi, since it would reduce overall radiation dosage.
Regarding claim 10, Taguchi teaches the first projection angle region and the second projection angle region are disjoint (para 61).
Regarding claim 11, Taguchi teaches at least one of an overlap of the first projection angle region and the second projection angle region comprises at least 50% of at least one of the first projection angle region and of the second projection angle region (figures 4a-4b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/HOON K SONG/Primary Examiner, Art Unit 2884